961 N.E.2d 994 (2011)
In the Matter of Stephen P. WOLFE, Respondent.
No. 27S00-1106-DI-324.
Supreme Court of Indiana.
December 20, 2011.

PUBLISHED ORDER FINDING RESPONDENT IN CONTEMPT OF COURT AND IMPOSING FINE
The Disciplinary Commission filed a "Notice of Guilty Finding and Request for Suspension" on June 2, 2011, and this Court entered an order of interim suspension on July 20, 2011, effective on that date. Respondent was already under a suspension for nonpayment of his annual registration fee, effective May 26, 2011.
The Commission filed a "Verified Petition for Rule to Show Cause" on October 25, 2011, asserting that Respondent engaged in the practice of law in violation of his suspension by appearing for a client at a hearing on September 28, 2011. The Court issued an order to show cause on November 3, 2011, directing Respondent to show cause in writing, within 15 days of service, why he should not be held in contempt for disobedience to this Court's order suspending him from practice. Respondent filed a response in which he states that he intended to accompany a friend and former client to court only as a witness. Respondent admits, however, that he "reverted back to this attorney ways and began actually representing [his friend] at the hearing." We therefore find that Respondent has practiced law in violation of his suspension as asserted by the Commission.
This Court has inherent and statutory authority to punish contempt of court by fine and imprisonment. See Matter of Mittower, 693 N.E.2d 555, 559 (Ind.1998). In determining an appropriate punishment, the Court considers, among other factors, any continuing risk to the public or profession. See id. Respondent's violation of the suspension order appears to be limited to a single, now completed event. Under the circumstances, the Court concludes that a fine of $500.00 is sufficient discipline for Respondent's contempt of court by practicing law while suspended. The Court will, however, take this incident into consideration in any future disciplinary or reinstatement actions concerning Respondent.
The Court therefore ORDERS that Respondent be fined the sum of $500.00. Respondent shall remit this amount within 60 days of the date of this order to the Clerk of the Indiana Supreme Court, Court of Appeals and Tax Court.
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys. The Clerk is further directed *995 to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
DICKSON, SULLIVAN, and RUCKER, JJ. concur.
SHEPARD, C.J., and DAVID, J., dissent in part regarding the sanction and would impose both a $500.00 fine and five days of incarceration.